
QuickLinks -- Click here to rapidly navigate through this document




Exhibit 10.1



RELEASE, CONSULTING AND NON-COMPETITION AGREEMENT


        This Release, Consulting and Noncompetition Agreement (this "Agreement")
is entered into as of April 19, 2011, by and between Brookline Bancorp, Inc., a
Delaware corporation ("Buyer"), Bancorp Rhode Island, Inc., a Rhode Island
corporation (the "Company"), Bank Rhode Island, a financial institution
organized under the laws of the State of Rhode Island (the "Bank"), and Merrill
W. Sherman (the "Consultant").


RECITALS:


        WHEREAS, the Consultant is employed as the President and Chief Executive
Officer of the Company and the Bank pursuant to an employment agreement dated
February 20, 2007, as amended as of March 6, 2008 and December 20, 2010 (the
"Employment Agreement"); and

        WHEREAS, pursuant to an Agreement and Plan of Merger dated as of
April 19, 2011 (the "Merger Agreement") between Buyer and the Company, the
Company shall merge with and into the Buyer (the "Merger"); and

        WHEREAS, in connection with the Merger, the Company and the Consultant
have agreed that the Consultant will resign her employment with the Company and
the Bank as of the Closing Date (as such term in defined in the Merger
Agreement); and

        WHEREAS, the parties hereto recognize and acknowledge the interest of
Buyer in protecting the business and goodwill associated with the Company
following the Merger by having the Consultant enter into this Agreement; and

        WHEREAS, the Consultant understands and agrees that the non-competition
and non-solicitation covenants contained in this Agreement are of utmost
importance to the Buyer and that the Buyer would not enter into this Agreement
in the absence of such covenants; and

        WHEREAS, Buyer desires to have the Consultant provide, and the
Consultant is willing to provide Buyer with, the consulting services on the
terms and conditions set forth herein.

        NOW THEREFORE, in consideration of the mutual covenants and agreements
set forth herein and for other good and valuable consideration, the receipt and
sufficiency of which is hereby acknowledged, the parties hereto agree as
follows:

        1.    Defined Terms    

        Any capitalized terms not defined in this Agreement shall have as their
meanings the definitions contained in the Merger Agreement.

        2.    Payments to be Made Pursuant to the Employment Agreement    

        (a)   As of the Effective Time of the Merger, the employment of the
Consultant as the President and Chief Executive Officer of the Company and the
Bank shall be terminated, and the Consultant shall have a "Separation from
Service" for purposes of Section 409A of the Code as of such date. As a result
of such Separation from Service, Consultant shall be deemed to have a
Terminating Event (as defined in the Employment Agreement) and in consideration
of the Consultant executing the general release attached hereto as Exhibit A in
a timely manner so that it is effective and irrevocable prior to the Closing
Date, the Consultant shall be entitled to receive the payments to which she is
entitled pursuant to the Employment Agreement as a result of such Terminating
Event, subject to the following.

        (b)   On the Closing Date of the Merger, the Bank shall pay to the
Consultant an amount equal to any base salary and bonus earned on account of
services performed by the Consultant prior to the

1

--------------------------------------------------------------------------------




Effective Time of the Merger which have not been previously paid and the
Consultant's pro-rated bonus to the Effective Time of the Merger under the
Bank's Annual Executive Incentive Plan, or any successor plan, based on the
"Target Bonus" for the year in which the Effective Time of the Merger occurs
(the "Past Service Amount"). Such payment shall satisfy in full the Bank's
obligation to pay the Past Service Amount required pursuant to Section 3.6(a)(i)
of the Employment Agreement.

        (c)   On the earlier of (i) the first business day that is six
(6) months and one day following the Effective Time of the Merger or (ii) the
date of the Consultant's death, Buyer shall pay to the Consultant in a single
lump sum an amount equal to $2,200,000 (the "Severance Payment") plus an amount
equal to the product of the Severance Payment multiplied by the Interest Factor
as defined below. For purposes of this Agreement, the Interest Factor shall
equal 120% of the short-term applicable federal rate (determined under
Section 1274(d) of the Code) as published by the Internal Revenue Service for
the month in which the Effective Time of the Merger occurs. Such payment shall
satisfy in full the Bank's obligation to pay the Severance Payment under
Section 3.6(a)(ii) of the Employment Agreement.

        (d)   Buyer agrees to provide the Consultant with continuing medical,
dental and life insurance benefits in accordance with the terms of
Section 3.6(b) of the Employment Agreement.

        (e)   Effective as of the Effective Time of the Merger, the Consultant
hereby waives all of her rights to each of the following: (i) the continued use
or purchase of the automobile currently being used by her under Section 3.6(c)
of the Employment Agreement, (ii) an extension of her stock options pursuant to
Section 3.6(d) of the Employment Agreement, and (iii) the use of an office and
the exclusive use of an executive assistant pursuant to Section 3.6(e) of the
Employment Agreement.

        (f)    Sections 3.6(b), 3.8 , 3.9, 3.10, 3.11, 4.1 and 4.4 through 4.12
inclusive of the Employment Agreement shall survive the termination of the
Consultant's employment as of the Effective Time of the Merger. All other
sections of the Employment Agreement shall be terminated immediately following
the Effective Time of the Merger.

        3.    Consulting Service    

        (a)   Subject to the provisions of Section 3(e) hereof, the parties
hereto agree that, during the twelve (12)-month period immediately following the
Effective Time of the Merger (the "Consulting Period"), the Consultant
undertakes to provide her personal advice and counsel to Buyer and its
subsidiaries and affiliates (including Bank Rhode Island) in connection with the
business of Buyer and its subsidiaries, including, but not limited to,
consulting with Buyer regarding the operations and customer relationships of
Buyer and assisting Buyer in matters relating to the integration of Bank Rhode
Island with Buyer (collectively the "Consulting Services"), subject to the terms
and conditions which are set forth herein. The Consultant shall provide such
Consulting Services as may be requested from time to time by the Chief Executive
Officer of Buyer; provided, however, that in no event will the Consultant be
required to perform Consulting Services for more than one day per week and in no
event shall the monthly consulting services exceed twenty percent (20%) of the
average monthly level of services provided by the Consultant as an employee of
the Bank and its affiliates over the thirty-six (36) months immediately
preceding the Effective Time of the Merger. During the Consulting Period, the
Consultant shall be available to devote a sufficient portion of her business
time, attention, skills and effort (other than during holidays, vacations and
periods of illness) to the business and affairs of Buyer and its subsidiaries
and affiliates to satisfy her obligations hereunder and shall use her reasonable
best efforts to promote the interests of Buyer and its subsidiaries and
affiliates. Such Consulting Services may be provided in person, telephonically,
electronically or by correspondence as Buyer and the Consultant may agree. The
Consultant shall be available for meetings at the principal executive offices of
Buyer at such times as shall be reasonable and appropriate.

2

--------------------------------------------------------------------------------



        (b)   During the Consulting Period, the Consultant shall be entitled to
a consulting fee from the Buyer in an amount equal to Eight Thousand Three
Hundred Thirty Three Dollars and Thirty-Four Cents ($8,333.34) per month,
payable in arrears on the last business day of each month (the "Consulting
Payments").

        (c)   During the Consulting Period, the Buyer shall reimburse the
Consultant or otherwise provide for or pay for all reasonable and customary
expenses incurred by the Consultant in connection with services rendered during
the Consulting Period, subject to the submission of properly documented
receipts, in accordance with the policies, programs, procedures and practices of
the Buyer in effect at the time the expense was incurred, as the same may be
changed from time to time.

        (d)   During the Consulting Period, the Consultant shall be treated as
an independent contractor and shall not be deemed to be an employee of Buyer or
any subsidiary or affiliate of Buyer.

        (e)   The Consultant may terminate the Consulting Period by providing
thirty (30) days written notice to Buyer in which case any future Consulting
Payments shall cease. In addition, the Consulting Period shall automatically
terminate by reason of the death of the Consultant and no notice of termination
shall be required. The obligations of Buyer under this Agreement are subject to
and contingent upon the Consultant continuing to be employed by the Company and
the Bank from the date hereof until the Effective Time of the Merger.

        4.    Non-Disclosure of Confidential Information    

        Except in the course of her services to the Buyer hereunder, and in the
pursuit of the business of the Buyer or any of its subsidiaries or affiliates,
the Consultant shall not, except as required by law, at any time during or
following the Consulting Period, disclose or use any confidential information or
proprietary data of the Buyer or any of its subsidiaries or affiliates or
predecessors, unless such confidential information or proprietary data becomes
publicly known through no fault of the Consultant. The Consultant agrees that,
among other things, all information concerning the identity of the customers of
the Buyer and its subsidiaries and affiliates and the relations of such entities
with their customers is confidential information. This Section 4 shall survive
the termination or expiration of the Consulting Period.

        5.    Non-Competition Provisions    

        The Consultant agrees that during the twenty-four (24)-month period
immediately following the Effective Time of the Merger (the "Non-Competition
Period"), the Consultant will not (i) without the prior written consent of the
Buyer, engage in, become interested in, directly or indirectly, as a sole
proprietor, as a partner in a partnership, or as a shareholder in a corporation,
or become associated with, in the capacity of employee, director, officer,
principal, agent, trustee or in any other capacity whatsoever, any commercial or
national bank, any savings bank or savings and loan association, any credit
union, or any holding company, direct or indirect subsidiary or other affiliate
of any of the foregoing which has an office located in the State of Rhode Island
or the Commonwealth of Massachusetts (in each case, a "Competing Business");
provided, however, that this provision shall not prohibit the Consultant from
engaging in private equity or venture capital services or wealth management
services as long as neither the Buyer nor any of its subsidiaries is providing
wealth management services to its customers as part of its business in which
case the Consultant will disengage from such wealth management services within
three (3) months after being provided notice from the Buyer that it wishes her
to discontinue providing such services, or from owning up to one percent (1%) of
the outstanding common stock of any Competing Business if such common stock is
publicly traded, (ii) solicit, induce, or hire away, or cause others to solicit,
induce or hire away, any employee of the Buyer or any of its subsidiaries from
the employment of such entities; (iii) solicit (whether by mail, telephone,
personal meeting or any other means, excluding general solicitations of the
public that are not based in whole or in part on any list of customers of the
Buyer or any of its subsidiaries) any

3

--------------------------------------------------------------------------------




customer of the Buyer or any of its subsidiaries to transact business with any
Competing Business, or to reduce or refrain from doing any business with the
Buyer or its subsidiaries, or interfere with or damage (or attempt to interfere
with or damage) any relationship between the Buyer or its subsidiaries and any
such customers.

        6.    Non-Disparagement    

        Except to the extent required by law, the Consultant agrees during the
term of the Non-Competition Period not to make or cause to be made any oral or
written statement, or take any other action, which disparages, criticizes,
damages the reputation of, or is hostile to, the Buyer or its administration,
employees, management, officers, shareholders, agents and/or directors.

        7.    Remuneration    

        (a)   In consideration of the foregoing covenants and agreements by the
Consultant (and in addition to payments due to the Consultant under other
provisions of this Agreement), the Buyer covenants and agrees to pay the
Consultant an amount equal to Six Hundred Fifty Thousand Dollars ($650,000) as
follows: Three Hundred Fifty Thousand Dollars ($350,000) shall be paid to the
Consultant on the Closing Date of the Merger and Three Hundred Thousand Dollars
($300,000) shall be paid to the Consultant on the first anniversary of the
Closing Date of the Merger (collectively, the "Non-Competition Payments").

        (b)   The parties hereto acknowledge and agree that, within thirty
(30) days after this Agreement is executed by the parties, the Buyer will engage
an independent valuation firm mutually agreed upon by the Buyer and the
Consultant to value the provisions under Section 5 of this Agreement (the
"Non-Competition Valuation"). If the Non-Competition Value is less than the
Non-Competition Payments, then the Non-Competition Period shall be extended from
twenty-four (24) months to thirty-six (36) months. If the Non-Competition Value
for a 36-month Non-Competition Period is still less than the Non-Competition
Payments, then (1) the Non-Competition Payments on the Closing Date of the
Merger and the one-year anniversary of the Closing Date of the Merger shall be
proportionately reduced so that the sum of such payments equal the
Non-Competition Value for the 36-month period, and (2) the parties to this
Agreement agree to negotiate in good faith other appropriate changes to this
Agreement.

        8.    Certain Payments by Buyer    

        (a)   In the event that it is determined that part or all of the
compensation and benefits to be paid to the Consultant, whether or not payable
hereunder, (i) constitute "parachute payments" under Section 280G of the Code
(the "Payments"), and (ii) equal or exceed three (3) times the Consultant's
"Base Amount" (as such term is used under Section 280G of the Code), the Buyer,
on or before the date for payment of the excise tax imposed under Section 4999
of the Code, shall pay to or on behalf of the Consultant, in a single lump sum,
an amount (the "Gross-Up Amount") such that, after payment of all federal, state
and local income taxes and employment-related taxes (including Social Security
and Medicare taxes) and any additional excise tax under Section 4999 of the Code
in respect of the Gross-Up Amount payment, the Consultant will be fully
reimbursed for the amount of such excise tax.

        (b)   The determination of the Payments, the Base Amount and the
Gross-Up Amount, as well as any other calculations necessary to implement this
Section 8 shall be made by a third party mutually agreeable to the Buyer and the
Consultant, with such third party's fee to be paid by the Buyer.

        (c)   As promptly as practicable following the above determinations, the
Buyer shall pay to or distribute to or for the benefit of the Consultant such
amounts as are then due to the Consultant under this Agreement and shall
promptly pay to or distribute for the benefit of the Consultant in the future
such amounts as become due to the Consultant under this Agreement.

4

--------------------------------------------------------------------------------



        (d)   As a result of the uncertainty in the application of Section 280G
of the Code at the time of an initial determination hereunder, it is possible
that payments will not have been made by the Buyer which should have been made
under clause (a) of this Section 8 ("Underpayment"). In the event that there is
a final determination by the Internal Revenue Service, or a final determination
by a court of competent jurisdiction, that an Underpayment has been made and the
Consultant thereafter is required to make any payment of an excise tax, income
tax, any interest or penalty, the firm selected under clause (b) above shall
determine the amount of the Underpayment that has occurred and any such
Underpayment shall be promptly paid by the Buyer to or for the benefit of the
Consultant within 30 days following the date of such final determination. If and
to the extent that the Consultant receives any tax refund from the Internal
Revenue Service that is attributable to payments by the Buyer pursuant to this
Section 8 of amounts in excess of the actual Gross-Up Amount as finally
determined by the Internal Revenue Service or a court of competent jurisdiction
("Overpayment"), the Consultant shall promptly pay to the Buyer the amount of
such refund that is attributable to the Overpayment within 30 days following the
receipt of such refund (together with any interest paid or credited thereon
after taxes applicable thereto); provided, however, the Consultant shall not
have any obligation to pay the Buyer any amount pursuant to this Section 8(d) if
and to the extent that any such obligation would cause the arrangement to be
treated as a loan or extension of credit prohibited by applicable law.

        9.    Section 409A    

        The parties intend that this Agreement will be administered in
accordance with Section 409A of the Code. To the extent that any provision of
this Agreement is ambiguous as to its compliance with Section 409A of the Code,
the provision shall be read in such a manner so that all payments hereunder
comply with Section 409A of the Code. For avoidance of doubt, to the extent that
any portion of the Consulting Payments or the Non-Competition Payments is
determined to be made in substitution for payment of any deferred compensation
subject to Section 409A of the Code payable to the Consultant, such amount will
be paid on the earlier of (i) the first business day that is six months and one
day following the Effective Time of the Merger or (ii) the date of the
Consultant's death. None of the Buyer, the Company or the Bank make any
representation or warranty and shall not have any liability to the Consultant or
any other person if any provisions of this Agreement are determined to
constitute deferred compensation subject to Section 409A of the Code but do not
satisfy an exemption from, or the conditions of, such Section.

        10.    Cooperation with Litigation    

        Except for any litigation as to which the Consultant is an adverse party
relative to the Buyer or any of its subsidiaries, the Consultant shall cooperate
fully with the Buyer in connection with any existing or future litigation and
any investigations or regulatory matters against or involving the Buyer or any
of its subsidiaries, whether administrative, civil or criminal in nature, which
relate to events or matters that occurred prior to the Effective Time of the
Merger or during the Consulting Period and to the extent that the Buyer deems
her cooperation necessary. The Buyer will, to the extent practicable, provide
the Consultant with reasonable notice of the need for such cooperation and will
make a good faith effort to accommodate the Consultant's reasonable scheduling
needs in coordinating such cooperation.

        11.    Successors and Assigns    

        (a)   The Buyer will require any successor or assign (whether direct or
indirect, by purchase, merger, consolidation or otherwise) to all or
substantially all of its business and/or assets, by agreement in form and
substance satisfactory to the Consultant, expressly, absolutely and
unconditionally to assume and agree to perform this Agreement in the same manner
and to the same extent that the Buyer would be required to perform it if no such
succession or assignment had taken place. Any failure of the Buyer to obtain
such agreement prior to the effectiveness of any such succession or assignment
shall be a material breach of this Agreement.

5

--------------------------------------------------------------------------------



        (b)   This Agreement and all rights of the Consultant shall inure to the
benefit of and be enforceable by the Consultant's personal or legal
representatives, estate, executors, administrators, heirs and beneficiaries.
Except as provided in this Section 11, no party may assign this Agreement or any
rights, interests, or obligations hereunder without the prior written approval
of the other party. Subject to the preceding sentence, this Agreement shall be
binding upon and shall inure to the benefit of the parties hereto and their
respective successors and permitted assigns pursuant to Section 10(a). This
Agreement shall not be terminated by the voluntary or involuntary dissolution of
the Buyer.

        12.    Enforcement    

        (a)   It is the intention of the parties hereto that the provisions of
this Agreement shall be enforced to the fullest extent permissible under all
applicable laws and public policies, but that the unenforceability or the
modification to conform with such laws or public policies of any provision
hereof shall not render unenforceable or impair the remainder of the Agreement.
Accordingly, if any provision shall be determined to be invalid or unenforceable
either in whole or in part, this Agreement shall be deemed amended to delete or
modify as necessary the invalid or unenforceable provisions to alter the balance
of this Agreement in order to render the same valid and enforceable.

        (b)   The Consultant acknowledges that the Buyer would not have entered
into the Merger Agreement or intend to consummate the Merger unless the
Consultant had, among other things, entered into this Agreement. Any breach of
Sections 4 or 5 of this Agreement will result in irreparable damage to the Buyer
for which the Buyer will not have an adequate remedy at law. In addition to any
other remedies and damages available to the Buyer, the Consultant further
acknowledges that the Buyer shall be entitled to seek injunctive relief
hereunder to enjoin any breach of Sections 4, 5 or 6 of this Agreement, and the
parties hereby consent to any injunction issued in favor of the Buyer by any
court of competent jurisdiction, without prejudice to any other right or remedy
to which the Buyer may be entitled. The Consultant represents and acknowledges
that, in light of her experience and capabilities, the Consultant can obtain
employment with other than a Competing Business or in a business engaged in
other lines and/or of a different nature than those engaged in by the Buyer or
its subsidiaries or affiliates, and that the enforcement of a remedy by way of
injunction will not prevent the Consultant from earning a livelihood. In the
event of a breach of this Agreement by the Consultant, the Consultant
acknowledges that in addition to or in lieu of the Buyer seeking injunctive
relief, the Buyer may also seek to recoup some or all of the amount paid by the
Buyer pursuant to Section 7 hereof. Each of the remedies available to the Buyer
in the event of a breach by the Consultant shall be cumulative and not mutually
exclusive.

        13.    Amendment    

        This Agreement may be amended or modified at any time by a written
instrument executed by the parties prior to the Effective Time of the Merger and
thereafter by the Buyer and the Consultant.

        14.    Notice    

        Any communication required or permitted to be given under this
Agreement, including any notice, direction, designation, consent, instruction,
objection or waiver, shall be in writing and shall be deemed to have been given
at such time as it is delivered personally, or five days after mailing if
mailed, postage prepaid, by registered or certified mail, return receipt
requested, addressed to such party at the address listed below or at such other
address as one such party may by written notice specify to the other party:

If to the Buyer:

Brookline Bancorp, Inc.
160 Washington Street
P.O. Box 470469
Brookline, MA 02445
Attention: Chief Executive Officer

6

--------------------------------------------------------------------------------



with a copy, in the case of a notice to Buyer to:

Goodwin Procter LLP
53 State Street
Boston, MA 02109
Attention: William P. Mayer, Esq.
                  Lisa R. Haddad, Esq.

If to Consultant:

24 Channing Avenue
Providence, RI 02906

with a copy, in the case of a notice to Consultant to:

Edwards Angell Palmer & Dodge LLP
2800 Financial Plaza.
Providence, RI 02906
Attention: V. Duncan Johnson, Esq.
                  Lori A. Basilico, Esq.

        15.    Waiver    

        Failure to insist upon strict compliance with any of the terms,
covenants or conditions hereof shall not be deemed a waiver of such term,
covenant or condition. A waiver of any provision of this Agreement must be made
in writing, designated as a waiver, and signed by the party against whom its
enforcement is sought. Any waiver or relinquishment of any right or power
hereunder at any one or more times shall not be deemed a waiver or
relinquishment of such right or power at any other time or times.

        16.    Counterparts    

        This Agreement may be executed in two or more counterparts, each of
which shall be deemed an original, and all of which shall constitute one and the
same Agreement.

        17.    Governing Law    

        This Agreement shall be governed by and construed and enforced in
accordance with the laws of the State of Rhode Island applicable to contracts
entered into and to be performed entirely within the State of Rhode Island,
except to the extent that federal law controls.

        18.    Headings and Construction    

        The headings of sections in this Agreement are for convenience of
reference only and are not intended to qualify the meaning of any section. Any
reference to a section number shall refer to a section of this Agreement, unless
otherwise stated.

        19.    Entire Agreement    

        This instrument contains the entire agreement of the parties relating to
the subject matter hereof, and supersedes in its entirety any and all prior
agreements, understandings or representations relating to the subject matter
hereof, including but not limited to the Employment Agreement, except that
certain sections of the Employment Agreement shall remain in full force and
effect as set forth in Section 2(f) above.

        20.    Effectiveness    

        Notwithstanding anything to the contrary contained in this Agreement,
the effectiveness of this Agreement shall be subject to consummation of the
Merger in accordance with the terms of the Merger Agreement, as the same may be
amended by the parties thereto in accordance with its terms. In the event the
Merger Agreement is terminated for any reason, this Agreement shall be deemed
null and void.

[Signature Page Follows]

7

--------------------------------------------------------------------------------



        IN WITNESS WHEREOF, the Buyer has caused this Agreement to be executed
by its duly authorized officer, and the Consultant has signed this Agreement,
effective as of the date first written above.

    CONSULTANT:
 
 
/s/ Merrill W. Sherman


--------------------------------------------------------------------------------

Merrill W. Sherman

 


    BROOKLINE BANCORP, INC.
 
 
By:
 
/s/ Paul A. Perrault


--------------------------------------------------------------------------------

    Name: Paul A. Perrault
Title: President and Chief Executive Officer

 


    BANCORP RHODE ISLAND, INC.
 
 
By:
 
/s/ John R. Berger


--------------------------------------------------------------------------------

    Name: John R. Berger
Title: Chair, Compensation Committee

 


    BANK RHODE ISLAND
 
 
By:
 
/s/ John R. Berger


--------------------------------------------------------------------------------

    Name: John R. Berger
Title: Chair, Compensation Committee

8

--------------------------------------------------------------------------------





QuickLinks


Exhibit 10.1



RELEASE, CONSULTING AND NON-COMPETITION AGREEMENT
RECITALS
